DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26 and 27, the phrases "such as" and “for example” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttner et al. (WO 2017/089963) [hereinafter Buttner].
Buttner discloses a microfluidic device, comprising a single piece construction comprising one or more channels (paragraph [0010]), wherein a resolution of dimensions of the one or more channels is higher than a predetermined resolution threshold of less than 100, 150, 200 or 250 microns (paragraph [0012]), wherein the microfluidic device is constructed using an additive manufacturing technique (stereolithography; paragraph [0009]), the additive manufacturing technique selected to provide the resolution of dimensions of one or more channels are higher than the predetermined resolution threshold of 100, 150, 200 or 250 microns or less (paragraph [0012]), wherein the microfluidic device material exhibits (1) non-cytotoxicity over an extended period of time (paragraphs [0079], [0087] and [0098]), (2) optical transparency to visible light (paragraphs [0010] and [0014]), (3) little to no auto-fluorescence to enable data capture of the device operation via fluorescent images (paragraph [0010]), and/or (4) high-resolution fabrication to be able to reproduce small features of less than 100 microns (paragraph [0012]).
Furthermore, claim 14 defines the product by how the product was made. The limitation “the microfluidic device is constructed by sequentially applying the additive manufacturing technique to a microfluidic device material to create a plurality of layers of the microfluidic device based on a model for the microfluidic device specifying a number of the plurality of layers, and a plurality of parameters” in claim 14 is deemed a process limitation. Thus, claim 14 is a product-by-process claim. For purposes of examination, product-by-process claims are not 
Regarding claim 15, Buttner discloses the additive manufacturing technique being 3D printing (Table 1). Furthermore, claim 15 defines the product by how the product was made. The limitation “3D printing" is deemed a process limitation. Thus, claim 15 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a microfluidic device comprising one or more channels, wherein a resolution of dimensions of the one or more channels is higher than a predetermined resolution threshold of less than 100, 150, 200 or 250 microns. As shown above, Buttner suggests such a product.
Regarding claim 16, Buttner discloses the selected additive manufacturing technique comprising one of stereolithography (SLA) or digital light projection stereolithography (paragraph [0009]). Furthermore, claim 16 defines the product by how the product was made. The limitation “stereolithography or digital light projection stereolithography" is deemed a process limitation. Thus, claim 16 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a microfluidic device comprising one or more channels, wherein a resolution of 
	Regarding claim 17, Buttner discloses the plurality of parameters comprising a predetermined parameter for layer thickness (paragraphs [0055] and [0070]).
	Regarding claim 19, Buttner discloses the plurality of parameters comprising a predetermined parameter for curing thickness offset (paragraph [0010]).
	Regarding claim 22, the microfluidic device inherently provides survival of at least 90% of cells included in a biological sample over a period of at least one week, since the structure of the microfluidic device in Buttner is substantially identical to that of the claimed microfluidic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buttner.
Buttner teaches the claimed microfluidic device as shown above.
However, Buttner fails to teach the predetermined parameter for layer thickness being in a range of about 0.001 millimeters to about 0.5 millimeters, and the channels of the microfluidic device having a height in the range of about 0.01 millimeters to about 2.5 millimeters and a width in the range of about 0.01 millimeters to about 2.5 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
Applicant argues that “Buttner describes a process of creating a microfluidic device by curing a polymer between two glass plates. Thus, inherently, the material used to construct the microfluididc device described in D1 has a single layer defined by the material used between the glass plates, and therefore cannot include a plurality of layers. Moreover, Buttner does not contemplate a microfluidic device constructed based on a model specifying a number of the plurality of layers that make up the microfluidic device. Accordingly, Buttner fails to disclose a microfluidic device constructed as a single piece construction by sequentially applying the additive manufacturing technique to a microfluidic device material to create a plurality of layers of the microfluidic device based on a model for the microfluidic device specifying a number of the plurality of layers, and a plurality of parameters as recited in the claims.”.
This argument is not deemed persuasive. As shown in the 102 above, claim 14 defines the product by how the product was made. The limitation “the microfluidic device is constructed 

Allowable Subject Matter
Claims 28-36 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Buttner, fails to teach or suggest the distinct limitation of “a predetermined parameter for curing thickness offset in the range of about 0.01 millimeters to about 0.3 millimeters”.
Claims 20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Buttner fails to anticipate or render obvious the distinct features recited in dependent claims 20 and 23-25.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781